Case 3:19-cv-01713-BAS-AHG Document 19-7 Filed 12/02/19 PageID.174 Page 1 of 4




          EXHIBIT A




                                                                            Page 4
     Case 3:19-cv-01713-BAS-AHG Document 19-7 Filed 12/02/19 PageID.175 Page 2 of 4


Rachel Maddow Transcripts / Rachel Maddow


 Democratic debate kicks oﬀ tomorrow. TRANSCRIPT:
 9/11/19, The Rachel Maddow Show.
  09/11/19 09:00 PM



 Guests:
 Maria Isabel Bueso

 Transcript:
 MEGAN TWOHEY, INVESTIGATIVE REPORTER, The NEW YORK TIMES: We certainly had

 no idea what the impact would be. At “The New York Times”, all we know in

 2017 is that we were committed to reporting on sexual harassment across a

 variety of industries, from the restaurant industry, to Silicon Valley, to

 Hollywood, to auto plants.




 And our hope, obviously, was they would help bring about change.




 ALI VELSH, MSNBC HOST: Yes.




 TWOHEY: But we couldn`t be sure what was going to have what impact.




 VELSHI: It was the tip of the spear.




 Thank you for not only your remarkable reporting, but for this book that

 tells us about how it all went down. Megan Twohey, Jodi Kantor.




 And that`s it for ALL IN this evening.




 “THE RACHEL MADDOW SHOW” starts right now.


                                                                                 Page 5
   Case 3:19-cv-01713-BAS-AHG Document 19-7 Filed 12/02/19 PageID.176 Page 3 of 4
Trump has shed his third national security advisor.




There is certainly no sign yet of who else might come in as Trump`s next

national security advisor. Amid speculation now that maybe President Trump

will decide he doesn`t want anyone in that job. I mean, the national

security advisor`s job is to coordinate the whole policy process in the

White House when it comes to national security and foreign policy. They

coordinate the whole policy process in the various parts of the White House

and the Security Council among various government agencies.




The whole idea is that somebody is running that deliberative process to

give the president the best most comprehensive information, right, to make

sure that the deliberative process about policy in any presidential

administration is very well-informed and very responsible and is full of,

you know, subject matter expertise that you`re getting from the most –

that is not exactly the tune this presidency has danced to thus far.

That`s not exactly how they work.




And if you think about it – I mean, honestly, if you don`t have a policy

process anymore, if the policy process is president want, president get, I

mean, if that`s it why bother having someone nominally in charge of the

policy process? Why bother?




Also, it`s the anniversary of the 9/11 attacks.




Meanwhile,
Meanwh ile, today the Trump administ
                            administration
                                     ration ttried         through
                                              ried to push thro    one
                                                               ugh o ne of the

most controversial judicial nominee`s of Trump`s time in oﬃce. They

                                                                                 Page 6
    Case 3:19-cv-01713-BAS-AHG Document 19-7 Filed 12/02/19 PageID.177 Page 4 of 4
literally nominated him to the jjob
                                 ob two da
                                    two   ys ag
                                        days   o and then, boom, h
                                             ago                   eld his
                                                                 held

confirmation
confirmation hearing today.
                         y Get it done quick, get it don e before people
                     today.

know it`s happening.




That strategy may not be working.




(BEGIN VIDEO CLIP)




STEVEN MENASHI, JUDICIAL NOMINEE: After having a dispute with the partners

–




(CHANTING)




(END VIDEO CLIP)




MADDOW: As evidenced by the fact that it was actually hard to hear some of

that nominee`s opening statement today because people found out that

hearing was happening and there were loud protesters against him just

outside the hearing room door.




When the White House first signaled they were going to nominate Steven

Menashi to a federal appeals court job, to a lifetime appointment to a

court just one level below the Supreme Court, everybody knew it was going

to be controversial. This is somebody who is reportedly part of the

immigration working group in the Trump White House that`s led by Stephen

Miller. He has been coming up with their immigration policies.




                                                                                Page 7
